
	

114 HR 4050 IH: Passenger Train Derailment Prevention Act
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4050
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2015
			Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To provide for the identification of certain dangerous railroad locations, and for the safety of
			 passenger operations at such locations.
	
	
 1.Short titleThis Act may be cited as the Passenger Train Derailment Prevention Act. 2.Dangerous railroad locations (a)AmendmentSubchapter II of chapter 201 of title 49, United States Code, is amended by adding at the end the following new section:
				
					20168.Dangerous railroad locations.
 (a)IdentificationNot later than 90 days after the date of enactment of the Passenger Train Derailment Prevention Act, each railroad carrier on whose tracks an entity providing regularly scheduled intercity rail passenger transportation or commuter rail passenger transportation, as defined in section 24102, conducts such transportation shall submit to the Secretary of Transportation a list identifying each curve, bridge, tunnel, or other location on such tracks where the maximum authorized operating speed for such a passenger train is at least 20 miles per hour less than the maximum approach speed. The Secretary shall provide such information to the Committee on Transportation and Infrastructure of the House of Representatives and Committee on Commerce, Science, and Transportation of the Senate, along with a list of any additional track locations the Secretary identifies as dangerous.
 (b)Safety regulationsNot later than 180 days after the date of enactment of the Passenger Train Derailment Prevention Act, the Secretary shall exercise the authority granted under section 20104 to require that, not later than 90 days after the exercise of such authority—
 (1)each entity providing regularly scheduled intercity rail passenger transportation or commuter rail passenger transportation, as defined in section 24102, using a train equipped with an automatic train control system modify such system to automatically slow down the train if it fails to comply with applicable maximum authorized speed limits at the locations identified under subsection (a);
 (2)each entity providing regularly scheduled intercity rail passenger transportation or commuter rail passenger transportation, as defined in section 24102, using a train not equipped with an automatic train control system provide that the train movement through the locations identified under subsection (a) be made—
 (A)with a second qualified crewmember in the cab of the controlling locomotive; or (B)with constant communication between the locomotive engineer and an additional qualified and designated crewmember in the body of the train; and
 (3)each railroad carrier on whose tracks regularly scheduled intercity rail passenger transportation or commuter rail passenger transportation is conducted install additional wayside signage along the carrier’s tracks where such transportation is conducted alerting engineers and conductors of the maximum authorized passenger train speed, particularly at the locations identified under subsection (a).
 (c)Alternative safety measuresThe Secretary may exempt from the requirements of this section any segment of track for which operations are governed by a positive train control system certified under section 20157 or any other safety technology or practice that would achieve an equivalent or greater level of safety in reducing derailment risk..
 (b)Table of sections amendmentThe table of sections for subchapter II of chapter 201 of title 49, United States Code, is amended by adding at the end the following new item:
				
					
						Sec. 20168. Dangerous railroad locations..
			
